July 25, 1922. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Rice, at chambers, refusing to vacate a warrant issued by the Clerk of the Court of Allendale County, directing the Sheriff to seize the crops of the appellant on the 12th day of July, 1921.
The application for the warrant was supported by affidavit on the part of the respondent. The facts alleged in the said affidavit were controverted by the appellant's affidavit, and the respondent introduced an affidavit in reply.
The question whether the respondent was entitled to the warrant of seizure depended upon the facts. It was incumbent on the appellant to satisfy this Court that there was error in that respect, which he has failed to do.
Appeal dismissed.
MR. JUSTICES FRASER, COTHRAN and MARION concur.